FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 21, 2021

                                    No. 04-21-00046-CV

                                IN RE Brad LARSEN,
              Rent Werx LLC D/B/A Larsen Properties and Leah Larsen, Relators

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-10309
                      Honorable John D. Gabriel, Jr., Judge Presiding


                                       ORDER
Sitting:      Rebeca C. Martinez, Chief Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice
              Lori I. Valenzuela, Justice


       On June 24, 2021, Real Parties in Interest timely filed a motion for en banc
reconsideration. See TEX. R. APP. P. 49.7. The court requests that Relators file a response to
Real Parties in Interests’ motion. See id. R. 49.2.
       If Relators choose to file a response, Relators must file the response, or a motion for
extension of time to file a response, within TEN DAYS of the date of this order.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court